Citation Nr: 0901227	
Decision Date: 01/12/09    Archive Date: 01/22/09

DOCKET NO.  06-05 570	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for a bilateral knee 
disorder.  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The veteran served on active military duty from May 1969 to 
January 1972.  He was awarded the Combat Infantryman Badge.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2004 rating action of the 
Department of Veterans Affairs Regional Office (RO) Oakland, 
California.  


FINDINGS OF FACT

1.  A bilateral knee disorder was not shown in service or for 
many years thereafter.  

2.  Degenerative joint disease of both knees is not related 
to active duty service or any incident therein.  


CONCLUSION OF LAW

A bilateral knee disorder was not incurred in, or aggravated 
by, active service and may not be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103(a), 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the relevant laws and regulations, service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active service.  38 
U.S.C.A. § 1110 (West 2002).  If a chronic disease is shown 
in service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (2008).  However, continuity of 
symptoms is required where a condition in service is noted 
but is not, in fact, chronic or where a diagnosis of 
chronicity may be legitimately questioned.  38 C.F.R. § 
3.303(b) (2008).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2008).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection will be presumed for certain chronic 
diseases enumerated in 38 C.F.R. § 3.309, including 
arthritis, if manifest to a compensable degree within the 
year after service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.  

Throughout the current appeal, the veteran has consistently 
asserted that he injured his knees when he jumped out of a 
helicopter during a combat assault in Vietnam in October 
1969.  He maintains that, at the time of the injury, he was 
"given [a] shot by [a] medic, taped, and sent . . . [back] 
to duty."  He also contends that this injury necessitate the 
operation on his left knee in the early 1980s.  

Service personnel records indicate that the veteran received 
the Combat Infantryman Badge, which is reflective of combat 
service.  The provisions of 38 U.S.C.A. § 1154(b) provide 
that the Secretary shall accept as sufficient proof of 
service connection of any disease or injury alleged to have 
been incurred in or aggravated by such service satisfactory 
lay or other evidence of service incurrence or aggravation of 
such injury or disease, if consistent with the circumstances, 
conditions, or hardships of such service, notwithstanding the 
fact that there is no official record of such incurrence or 
aggravation in such service, and, to that end, shall resolve 
every reasonable doubt in favor of the veteran.  

However, § 1154(b) does not create a statutory presumption 
that a combat veteran's alleged disease of injury is service 
connected.  Collette v. Brown, 82 F.3d 389, 392 (Fed. Cir. 
1996).  Rather, it aids the combat veteran by relaxing the 
adjudicative evidentiary requirements for determining what 
happened in service.  Id.; see also Clyburn v. West, 12 Vet. 
App. 296, 303 (1999) (§ 1154(b) does not provide a substitute 
for medical-nexus evidence but serves only to relax the 
evidentiary burden to establish incurrence of a disease or 
injury in service); Dalton v. Nicholson, 21 Vet. App. 23, 37 
(2007) (veteran who establishes in-service incurrence of an 
injury or disease through application of § 1154(b) must 
nonetheless submit sufficient evidence of a causal nexus 
between that in-service event and a current disability).  

Although the Board accepts the veteran's assertions that he 
injured his knees during his combat service, the Board also 
notes that service treatment records do not reflect any 
treatment referable to a chronic bilateral knee disorder or 
any symptoms reasonably attributable thereto.  As such, the 
evidence does not support a finding that a chronic bilateral 
knee disability was incurred during active duty.  

This fact alone, however, does not in itself preclude a grant 
of service connection.  Indeed, service connection may also 
be granted for any disease diagnosed after discharge when all 
of the evidence establishes that the disease was incurred in 
service.

According to post-service medical records, in October 1981, 
the veteran was treated for a contusion of his right foot 
after having fallen six to eight feet and landing in a 
standing position.  Thereafter, in April 1982, he sustained 
an injury to his left knee after he jumped from a ladder.  A 
separate private medical record notes that the veteran 
sustained a twisting injury to his left knee when he 
attempted to get off a bar stool.  X-rays taken of this joint 
were negative except for possible effusion.  

The veteran then underwent a diagnostic arthroscopy, which 
showed a partial interstitial tear of the anterior cruciate 
ligament, partial tear of the medial collateral ligament, and 
partial disruption of the meniscal femoral attachment of the 
medial meniscus.  Treatment included a cylinder cast, 
weightbearing to tolerance, and rehabilitation therapy.  

A report of a VA miscellaneous neurological disorders 
examination conducted in August 2004 notes that the veteran 
also has degenerative joint disease of both knees.  This 
diagnosis was acknowledged in a report of a private physical 
examination conducted in December 2004.  

In this case, the Board emphasizes the multi-year gap between 
discharge from active duty service (January 1972) and the 
initial reported symptoms related to knee pathology 
approximately one decade later (April 1982).  As such, the 
evidence does not support the claim based on continuity of 
symptomatology.  See Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000) (lengthy period of absence of medical 
complaints for condition can be considered as a factor in 
resolving claim); see also Mense v. Derwinski, 1 Vet. App. 
354, 356 (1991) (affirming Board's denial of service 
connection where veteran failed to account for lengthy time 
period between service and initial symptoms of disability).

Throughout the current appeal, the veteran has asserted a 
continuity of bilateral knee symptoms.  Indeed, lay evidence 
concerning continuity of symptoms after service, if credible, 
is ultimately competent, regardless of the lack of 
contemporaneous medical evidence.  Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006).  

Upon a complete and thorough review of the claims folder, the 
Board finds that the veteran's reported history of continued 
bilateral knee symptoms since active service is inconsistent 
with the other evidence of record.  While he has described an 
injury to his knees when he jumped from a helicopter during a 
combat assault in Vietnam in October 1969, the service 
treatment records (including the separation examination) were 
absent of any findings of pertinent knee pathology.  Also, 
post-service evidence does not reflect complaints or findings 
of knee pathology until approximately 10 years after active 
service, when he apparently sustained an acute injury.  

The Board has weighed the veteran's statements as to 
continuity of symptomatology against the absence of 
documented complaints or treatment for many years following 
active duty discharge and finds his recollections as to 
symptoms experienced in the distant past, made in connection 
with a claim for benefits, to be less probative.  Therefore, 
continuity has not here been established, either through the 
competent evidence or through his statements.  

Next, service connection may be granted when the evidence 
establishes a medical nexus between active duty service and 
current complaints.  In this case, however, no competent 
evidence of record attributes the currently-diagnosed 
degenerative joint disease of the veteran's knees to his 
active duty, despite his contentions to the contrary.  

Of particular significance are the facts (as previously 
discussed herein) that the service treatment records provide 
no findings of chronic bilateral knee pathology and that the 
first diagnosis of a bilateral knee disorder occurred 
approximately 10 years after his discharge from service.  

Moreover, evidence of record indicates that the veteran 
incurred a partial interstitial tear of his left anterior 
cruciate ligament, a partial tear of his left medial 
collateral ligament, and a partial disruption of the meniscal 
femoral attachment of his left medial meniscus in April 1982 
after he had reportedly jumped from a ladder or sustained a 
twisting injury to his left knee when he attempted to get off 
a bar stool.  Of further note is the post-service accident 
which occurred in October 1981, when he fell six to eight 
feet and landed in a standing position.  

In light of the above, the Board concludes that the 
preponderance of the evidence is against the claim for 
service connection for a bilateral knee disability.  There 
is, therefore, no doubt to be otherwise resolved.  As such, 
the appeal is denied.  

In reaching this conclusion, the Board has considered the lay 
statements of record.  In rendering a decision on appeal, the 
Board must analyze the credibility and probative value of the 
evidence, account for the evidence which it finds to be 
persuasive or unpersuasive, and provide the reasons for its 
rejection of any material evidence favorable to the claimant.  
See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); 
Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  

Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
later is a factual determination going to the probative value 
of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997), Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright 
v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest 
may affect the credibility of testimony, it does not affect 
competency to testify").  

The veteran is competent to report symptoms because this 
requires only personal knowledge, not medical expertise, as 
it comes to him through his senses.  Layno, 6 Vet. App. at 
470.  As a lay person, however, he is not competent to offer 
opinions on medical diagnosis or causation, and the Board may 
not accept unsupported lay speculation with regard to medical 
issues.  See Moray v. Brown, 5 Vet. App. 211 (1993); Espiritu 
v. Derwinski, 2 Vet. App. 482 (1992).

Significantly, the veteran's assertions of an association 
between the currently-diagnosed degenerative joint disease of 
his knees and his active duty are inconsistent with the 
available in-service and post-service records which do not 
show findings of such a diagnosed disorder until many years 
after his discharge from service.  

As such, the Board finds the in-service and post-service 
medical records to be more probative than the veteran's 
assertions of a relationship between the currently-diagnosed 
degenerative joint disease of his knees and his active duty.  
See Cartright, 2 Vet. App. at 25 (interest in the outcome of 
a proceeding may affect the credibility of testimony).  

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as 
amended), 3.326(a) (2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of 
record:  (1)  that is necessary to substantiate the claim; 
(2)  that VA will seek to provide; and (3)  that the claimant 
is expected to provide.  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the RO.  Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, 
including:  (1)  veteran status; (2)  existence of a 
disability; (3)  a connection between the veteran's service 
and the disability; (4)  degree of disability; and 
(5)  effective date of the disability.  See Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice 
must include information that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show:  (1)  that any defect was cured by actual 
knowledge on the part of the claimant; (2)  that a reasonable 
person could be expected to understand from the notice what 
was needed; or (3)  that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007).  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to him in August 2004 that fully addressed all 
notice elements and was sent prior to the initial RO decision 
in this matter.  The letter informed him of what evidence was 
required to substantiate this service connection issue and of 
his and VA's respective duties for obtaining evidence.  

There is no allegation from the veteran that he has any 
evidence in his possession that is needed for full and fair 
adjudication of this claim.  Under these circumstances, the 
Board finds that the notification requirements of the VCAA 
have been satisfied as to both timing and content.

With respect to the Dingess requirements, in a December 2008 
letter, the RO provided the veteran with notice of what type 
of information and evidence was needed to establish a 
disability rating as well as notice of the type of evidence 
necessary to establish an effective date.  With that letter 
the RO effectively satisfied the remaining notice 
requirements with respect to the service connection claim on 
appeal.  

Therefore, adequate notice was provided to the veteran prior 
to the transfer and certification of his case to the Board 
and complied with the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  

These four factors are:  (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) evidence establishing an in-service event, 
injury, or disease, or manifestations of certain diseases 
during the presumptive period; (3) an indication that the 
disability or symptoms may be associated with service; and 
(4) whether there otherwise is sufficient competent medical 
evidence of record to make a decision on the claim.  
38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the types of evidence 
that "indicate" that a current disability "may be 
associated" with service include, but are not limited to, 
medical evidence that suggests a nexus but is too equivocal 
or lacking in specificity to support a decision on the 
merits, or credible evidence of continuity of symptomatology 
such as pain or other symptoms capable of lay observation.  
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Board finds that all necessary development with respect 
to the service connection claim on appeal has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  

First, the RO obtained, and associated with the claims 
folder, copies of records of VA post-service treatment that 
the veteran received as well as copies of reports of 
pertinent private post-service medical care referenced by the 
veteran.  Also, he was offered an opportunity to set forth 
his contentions at a personal hearing but ultimately declined 
to do so.  

Given the lack of evidence of a chronic bilateral knee 
disorder in service or for many years after separation 
therefrom (with no competent evidence of a nexus between such 
active duty and the currently-diagnosed degenerative joint 
disease of the knees), a remand for a pertinent VA 
examination would unduly delay resolution.  The Board finds, 
therefore, that the available records and medical evidence 
have been obtained in order to make an adequate determination 
as to this claim.  

Significantly, the veteran has not identified, and the record 
does not otherwise indicate, any additional existing evidence 
that is necessary for a fair adjudication of this service 
connection claim that has not been obtained.  Hence, no 
further notice or assistance is required to fulfill VA's duty 
to assist in the development of this issue.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  


ORDER

Service connection for a bilateral knee disorder is denied.  



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


